Order filed October 10, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00754-CV
                                   ____________

      IN FORREST LOCKE AND SHERRI LEYENDECKER, Relators



                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 432,609

                   CONTINUING ABATEMENT ORDER

      On September 22, 2016, relators Forrest Locke and Sherri Leyendecker filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Rory R. Olsen, presiding judge of Probate Court No. 3 of
Harris County, to set aside his (1) August 23, 2016 oral order denying relators’
motion to terminate the receivership; and (2) August 23, 2016 written order granting
the applicant’s motion to give bond in the receivership in trial court cause number
432,609, styled In re Estate of Cecil Wayne Clancy, Deceased.

      On September 29, 2016, the parties filed a joint motion to abate this original
proceeding through October 6, 2016, to allow the parties to continue settlement
negotiations. On September 30, 2016, we granted the joint motion to abate, abated
this case until October 6, 2016, and directed relators and real party in interest to
advise this court of the status of the settlement.

      On October 6, 2016, relators and real party in interest advised this court that
the parties were still attempting to settle the case, and requested that the abatement
be continued through October 14, 2016. We GRANT the request.

      Therefore, the abatement of this case is continued through October 14, 2016,
at which time relators and real party in interest are directed to advise the court of the
status of the case. The original proceeding will be reinstated on this court’s active
docket when the parties file a motion to dismiss the original proceeding or other
dispositive motion. This court will also consider an appropriate motion to reinstate
the original proceeding, or the court may reinstate the original proceeding on its own
motion.

      It is so ORDERED.

                                    PER CURIAM